DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.

Claim Objections
3.	Claims 1 is objected to because of the following informalities:
Claim 1 is missing a period (.) at the end of the paragraph.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vangelov (US 2017/0315797), hereinafter “Vangelov“, in view of Ullah et al (US 2019/0174299), hereinafter “Ullah“.
Regarding claim 1, Vangelov teaches a method comprising the following steps: 
authenticating a user to a mobile device (par [0028] teaches the mobile device authorized to access when connected reads on authenticating), wherein the mobile device comprises a vehicle (Figure 1 comprise a vehicle 102, and par [0042]); 
downloading an activation code from a first external service (pars [0014-0017] [0019] teach perform over-the-air download to vehicle components from the server or delivery network see Figure 2), wherein the activation code comprises a URL that references a telecommunications profile for a mobile radio network associated with the user (pars [0016-0019] [0044-0045] teach the code comprises a teach secure hyper-text transport protocol HTTP reads on a URL, and provide communications services based on the international mobile subscriber identity IMSI reads on a telecommunications profile);
Vangelov does not explicitly teach downloading the telecommunications profile from a second external service of the mobile radio network to the mobile device on the basis of the activation code; providing a telecommunications connection between the mobile device and the mobile radio network on the basis of the telecommunications profile
Ullah, in the same field of endeavor, teaches downloading the telecommunications profile from a second external service of the mobile radio network to the mobile device on the basis of the activation code (pars [0010] [0048-0050] [0057] [0064] teach the service provider downloads the profile by using the activation code to the eUICC of the device); providing a telecommunications connection between the mobile device and the mobile radio network on the basis of the telecommunications profile (pars [0010] [0048-0050] [0057] [0064-0067] teach providing a telecommunications connection on the basis of the IMSI).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Vangelov to Ullah, in order to provide flexibility for users for migration of their subscriptions between an end user and a service provider provides an activation code for enabling the user to download a profile with relevant information about the device to be provisioned (as suggested by Ullah in paragraph [0003]).

Regarding claim 2, the combination of Vangelov and Ullah teach the method according to claim 1, Vangelov does not clearly teach wherein the first external service requests the activation code from the second external service.   
Ullah, in the same field of endeavor, teaches wherein the first external service requests the activation code from the second external service (pars [0010] [0048-0050] [0057] [0064] teach the service provider downloads the profile by using the activation code to the eUICC of the device reads on the external service).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Vangelov to Ullah, in order to provide flexibility for users for migration of their subscriptions between an end user and a service provider provides an activation code for enabling the user to download a profile with relevant information about the device to be provisioned (as suggested by Ullah in paragraph [0003]).

Regarding claim 3, the combination of Vangelov and Ullah teach the method according to claim 1, Vangelov does not clearly teach wherein the second external service provides the activation code to the first external service and the first external service provides the activation code to the mobile device.  
Ullah, in the same field of endeavor, teaches wherein the second external service provides the activation code to the first external service and the first external service provides the activation code to the mobile device (pars [0010] [0048-0050] [0057] [0064] teach the service provider downloads the profile by using the activation code to the eUICC of the device reads on the external service).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Vangelov to Ullah, in order to provide flexibility for users for migration of their subscriptions between an end user and a service provider provides an activation code for enabling the user to download a profile with relevant information about the device to be provisioned (as suggested by Ullah in paragraph [0003]).

Regarding claim 4, the combination of Vangelov and Ullah teach the method according to claim 1, Vangelov does not clearly teach wherein the mobile device issues a request for the provision of the activation code, wherein the request includes a reference to an identification of the user.  
Ullah, in the same field of endeavor, teaches wherein the mobile device issues a request for the provision of the activation code, wherein the request includes a reference to an identification of the user (pars [0010] [0048-0050] [0057] [0064-0067] teach the downloads the profile by using the activation code).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Vangelov to Ullah, in order to provide flexibility for users for migration of their subscriptions between an end user and a service provider provides an activation code for enabling the user to download a profile with relevant information about the device to be provisioned (as suggested by Ullah in paragraph [0003]). 

Regarding claim 5, the combination of Vangelov and Ullah teach the method according to claim 1, Vangelov does not clearly teach wherein the mobile device issues a request of the first service for the provision of the activation code from the first services wherein the request includes a reference to an identification of the mobile device.  
Ullah, in the same field of endeavor, teaches wherein the mobile device issues a request of the first service for the provision of the activation code from the first services wherein the request includes a reference to an identification of the mobile device (pars [0010] [0048-0050] [0057] [0064-0067] teach the downloads the profile by using the activation code).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Vangelov to Ullah, in order to provide flexibility for users for migration of their subscriptions between an end user and a service provider provides an activation code for enabling the user to download a profile with relevant information about the device to be provisioned (as suggested by Ullah in paragraph [0003]).

Regarding claim 6, the combination of Vangelov and Ullah teach the method according to claim 5, Vangelov does not clearly teach wherein the first external service requests the activation code from the second external service based on information previously received from the mobile device identified in the request.  
Ullah, in the same field of endeavor, teaches wherein the first external service requests the activation code from the second external service based on information previously received from the mobile device identified in the request (pars [0010] [0048-0050] [0057] [0064] teach the service provider downloads the profile by using the activation code to the eUICC of the device reads on the external service).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Vangelov to Ullah, in order to provide flexibility for users for migration of their subscriptions between an end user and a service provider provides an activation code for enabling the user to download a profile with relevant information about the device to be provisioned (as suggested by Ullah in paragraph [0003]).

Regarding claim 7, the combination of Vangelov and Ullah teach the method according to claim 1, Vangelov does not clearly teach wherein the mobile device detects an input of a code of the user and the telecommunications profile is activated by the code, wherein the telecommunications connection is provided after the activation of the telecommunications profile.  
Ullah, in the same field of endeavor, teaches wherein the mobile device detects an input of a code of the user and the telecommunications profile is activated by the code, wherein the telecommunications connection is provided after the activation of the telecommunications profile (pars [0010] [0048-0050] [0057] [0064] teach the service provider downloads the profile by using the activation code to the eUICC of the device).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Vangelov to Ullah, in order to provide flexibility for users for migration of their subscriptions between an end user and a service provider provides an activation code for enabling the user to download a profile with relevant information about the device to be provisioned (as suggested by Ullah in paragraph [0003]).

Regarding claim 8, the combination of Vangelov and Ullah teach the method according to claim 1, Vangelov further teaches wherein downloading the communications profile is carried out via a separate telecommunications connection (pars [0014] [0017-0018] teach downloading into the international mobile subscriber identity IMSI reads on the communications profile).  

Regarding to claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding claim 12, the combination of Vangelov and Ullah teach the method of claim 7, Vangelov further teaches wherein information in the telecommunications profile associated with the user is decrypted by the input code (par [0058] teaches performing the update, such as updated ODL 214 and/or keys to decrypt the binaries to be downloaded and installed).  

Regarding claim 13, the combination of Vangelov and Ullah teach the server component of claim 10, Vangelov further teaches wherein the request received by the processing device via the communication device further includes a reference to an identification of the mobile device (par [0028] teach the unique device identifiers of the mobile device and personal identification numbers), and 
Vangelov does not explicitly teach wherein the processing device is further configured to request the activation code from the resource of the mobile radio network based on information previously received from the mobile device identified in the request.
Ullah, in the same field of endeavor, teaches wherein the processing device is further configured to request the activation code from the resource of the mobile radio network based on information previously received from the mobile device identified in the request (pars [0010] [0048-0050] [0057] [0064] teach the service provider downloads the profile by using the activation code to the eUICC of the device).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Vangelov to Ullah, in order to provide flexibility for users for migration of their subscriptions between an end user and a service provider provides an activation code for enabling the user to download a profile with relevant information about the device to be provisioned (as suggested by Ullah in paragraph [0003]).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL T VU/
Primary Examiner, Art Unit 2641